‘-




     Honorable  Norman C. Davis               Opinion          No. M-17
     County Attorney
     Presidio  County                         Re:        Whether the Presidio      County
     Marfa, Texas                                        Hospital   District    has the
                                                         authority   to levy a tax for
                                                         the purpose of Initiating
                                                         the operation     of the Hospital
                                                         District   even though the entire
                                                         year In which the district       was.
     Dear Mr. Davis:                                     created   has expired.

           You asked whether the Presidio      County Hospital District
     has the authority   to levy a tax for, the purpose of lnltiating
     the operation   of the Hospital  District   even though the entire
     year in which the district    was created   has expired.

              0th~ Information    derived  from your correspondence   and
     from the Session       Laws reveals  that the enabling   act of the
     district     was effective   August 30, 1965, and that an election
     to create     the district   was conducted   on December 4, 1965.

             In arriving    at an answer to the question    you pose,  It
     Is necessary     to consider  the provisions   of the enabling   Act
     authorizing    the creation   of the district,   in regard to levy-
     ing of taxes,     assessment,  and collection.

            The applicable     section       of    the    Act reads       as follows:

                 “Taxes :    Levy,   assessment           and collection

                  “Sec. 9. (a) After a majority       of those persons
            voting    at the election    vote for the levy of a tax,
            the Board of Directors       shall  levy a tax not to ex-
            ceed seventy-five      cents (759!)on the One Hundred
            Dollar    valuation   on all property    subject  to taxation
            within the District.

                 “(b)   The Board    shall        use    the    same valuation      used



                                         - 70 -
Honorable     Norman C. Davis,      Page 2 (M-17)



       by the commissioners        court In taxing the              property
       for county purposes        which appears on the              county tax
       rolls.

              “(c)  The Board may use the proceeds               of    this      tax
       for    the following  purposes only:

              “(1) paying the interest   on and creating                   a
              sinking  fund for bonds Issued under the                    pro-
              visions  of this Act;

              “(2) provldlng    for the        operation     and maln-
              tenance of the hospital           district     and the
              hospital  system;

              “(3) making Improvements           and additions         to
              the   hospital   system;

              “(4) acquiring    sites    for     additions     to     the
              hospital  system.

             “(d) On or before      October 1 of each year,        the
       Board shall    levy the tax and immediately         certify
       the tax rate to the tax assessor          and collector      of
       the county In which the District          Is located.       The
       tax assessor     and collector     of that county shall
       collect    the taxes for the District.         The taxes of
       the District     are subject     to the same conditions        as
       the taxes of the County.

             “(e)   The assessor    and collector     of taxes is
       entitled     to a fee as compensation      for his services
       of not more than one per cent of the. total            tax col-
       lected,     but not to exceed $5,000 in any one fiscal
       year.      The Board shall    fix the exact amount of com-
       pensation.       The tax  assessor    and collector    shall
       deduct this fee from the payments made to the Dis-
       trict    of the taxes collected,       and deposit    that
       amount In the general        fund of the county as a fee
       of office      of the tax assessor     and collector.

              “(f) The Board may levy this tax for                  the     entire
       year    In which the District  Is established                 to     secure




                                    - 71 -
Honorable    Norman C. Davis,      Page 3 (M-17)



       funds necessary     to Initiate the operation          of   the
       hospital  district.   ” Acts 1965, 59th Leg.,          p.   1455,
       ch. 643.

        Subsection    (f)   of the statute    might seem to pose a
problem In this particular        situation,    In that the entire
year In which the district        was established       has expired.
However, due to the broader         powers provided      In the prior
subsections     of the statute,     It would not seem that this
subsection    can be read to place llmltatlons           upon the
broader    powers so as to frustrate        completely     the intent
of the statute.       It 1s our Interpretation         that subsection
(f) was Included      only to enable districts         such as this,
which were created        In the middle or near the end of the
year,   to tax for the whole year In which they were estab-
lished.

         Subsection     (f),   in permitting     the levy of the tax
for the entire       year In which the district          Is established,
neither    Increases      nor decreases     the purposes    for which the
tax may be used, since           Initiation    of the operation      of the
district    is clearly       a part of the “operation        . . . of the
hospital    district      and the hospital      system”,   an authorized
purpose as set out In subsection             (c) (2).

      The Board has the authority       to levy the tax for 1967
on or before   October 1, 1967, and the fact that part or all
of the proceeds    may be used to Initiate     the operation of
the hospital   district  Is immaterial.

        The requirement    of subsection    (d) that the tax be
levied   on or before   October 1 of each year does, however,
operate   to prohibit   retrospective    levy of the tax for the
years 1965 and 1966.

         Therefore,    In answer to your question,     It Is the
opinion     of this office    that the Presldlo   County Hospital
District     has the authority    to levy a tax for the purpose
of initiating       the operation   of the Hospital   Dlstrlct  even
though the entire       year in which the District     was established
has expired.        The tax, however,   must be levied    on or before
October 1 of the year for which It Is levied           and may not be
levied    for any prior     year.




                                     - 72 -
Honorable    Norman C. Davis,     Page 4 (M-17)



                             SUMMARY
                             --e-e--
                  The Presidio    County Hospital    District
            has the authority      to levy a tax for the
            purpose of lnltlatlng       the operation    of the
            Hospital    District   even though the entire
            year In which the district       was established
            has expired,      but the tax must be levied      on
            or before     October  1 of the year for which
            it Is levied      and may not be levied    for any
            prior   year.

                                     Ver@Zly        yours,



                                     cL2&&k=
                                     Attorn,@     General    of   Texas


Prepared~ By- John F. Pettlt'
Assistant  Attorney  General


APPROVED:
OPINION COMMITTRE

Hawthorne Phillips,   Chairman
W. V. Geppert,   Co-Chairman
Gordan Cass
Kerns Taylor
Arthur Sandlln
Malcolm ,;uick

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                                  - 73 -